04/06/2021


         IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: PR 21-0005


                                      PR 21-0005
                                                                        FILED
                                                                       APR 0 6 2021
                                                                    Bovveri Greenwood
                                                                  Clerk of Supreme
                                                                                    Court
IN RE THE MOTION OF ERIC C.                                          Stet.. nf Mnrlana

WAREHAM FOR ADMISSION TO THE                                      ORDER
BAR OF THE STATE OF MONTANA



      Eric C. Wareham has filed a motion for admission to the Bar ofthe State ofMontana
pursuant to Rule V ofthe Rules for Admission, Admission on Motion. The Bar Admissions
Administrator ofthe State Bar of Montana has informed the Court that the Commission on
Character and Fitness has certified that Wareham has provided the necessary
documentation and has satisfied the requirements prerequisite to admission on motion
under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Eric C. Wareham may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office ofthe Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this         day of April, 2021.
           ~


~-~A   Jtistices